DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 15 and 16 contain the trademark/trade name JEEP.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade 

Allowable Subject Matter
Claims 1 – 8, 10 – 14 and 17 – 20 are allowed.
Claims 9, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose the trailer and hydraulic steering system of independent claim 1. 
	Regarding independent claim 1, Chinese patent document CN-105216860-A to Chen et al. discloses a trailer (semi-trailer 10) including a hydraulic steering system, comprising: 
	a trailer body (Fig. 1); 
	a plurality of axles connected to the trailer body, wherein each of the plurality of axles is turnable (wheels 9, Fig. 1); 
	a steering cylinder connected to at least one axle of the plurality of axles and configured to turn the at least one axle (left and right hydraulic cylinders 16 and 6; Fig. 1); 
	a controller (electronic control unit 20); and 

	However, Chen does not disclose:
	a sensing cylinder; and
a hydraulic steering system comprising a hydraulic circuit comprising a plurality of hoses and valves, the steering cylinder in fluid communication with at least one of the sensing cylinder and the controller, wherein the hydraulic steering system is configured to transition between: 
	an automatic steering mode in which the sensing cylinder is in fluid communication with the steering cylinder to cause the steering cylinder to turn the at least one axle based on a movement of the sensing cylinder; and 
	a manual steering mode in which the controller is in fluid communication with the steering cylinder to cause the steering cylinder to turn the at least one axle based on a user input.  The prior art does not disclose this singly or in combination with other prior art.  Claims 2 – 20 depend from independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 4,484,758		to	Murray et al.	Self-steering Trailer
	US 2019/0329649 A1	to	Rogers et al.	System for assisting the driving of a trailer from an open tipping Hydraulic Circuit

	CN 105216860 A		to	CHEN et al	Semi-active Oil Liquid Flow Control Device and Method of Half-hanging Vehicle Train Accurate Steering and Braking Stability
	EP 3 459 900 A1		to	SEGSCHNEIDER et al.	Sheet Support with Folding Part
	EP 3 085 217 A1		to	KURONEN	A Towable Device and Control System of a Towable Device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/Felicia L. Brittman/           Examiner, Art Unit 3611     


/TONY H WINNER/           Primary Examiner, Art Unit 3611